EXHIBIT 99.1 CPDU Reports Record Q1 Results Press Release Source: China Pediatric Pharmaceuticals, Inc. On Thursday May 20, 2010, 10:50 pm EDT XI’AN, China(BUSINESS WIRE)China Pediatric Pharmaceuticals, Inc. (OTC Bulletin Board: CPDU) ("China Pediatric Pharmaceuticals" or the "Company"), announced its first quarter 2010 financial results. The Company's Quarter report on Form 10-Q was filed with the U.S. Securities Exchange Commission on May 17, 2010. “We are very pleased with our first quarter results and while our sales and profit increased significantly we are confident we will be able to continue to increase sales by expanding our market share and increasing our brand recognition. Our product lines are becoming increasingly visible in pharmacies throughout China,” stated Mr. Jun Xia, Chairman and Chief Executive Officer of China Pediatric Pharmaceuticals, Inc. First Quarter 2010 Highlights ●
